Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00278-CR

                               Jose Eduardo ARREDONDO,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2010CRO000478D1
                         Honorable Jose A. Lopez, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED June 26, 2013.


                                              _____________________________
                                              Sandee Bryan Marion, Justice